DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on November 3, 2021 is acknowledged.  The traversal is on the grounds that there is not undue burden.  This is not found persuasive because the employing different search strategies and search queries, and that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Annigeri et al. (U.S Pre-Grant Publication 20070254181) hereinafter Annigeri in view of Rawlings (U.S Patent 8,070,454) hereinafter Rawlings.
Regarding claim 1, Annigeri discloses:
An airfoil for a turbomachine {Figure 2 (40), [0015]}, the airfoil comprising:
a root {Figure 2 (43)};
a tip spaced radially outward from the root {Figure 2 roughly shown by (54)},
the root and the tip defining a span of the airfoil therebetween {Figure 2 (43) and (54) define a span};
a leading edge extending across the span of the airfoil from the root to the tip {Figure 2 (48)};
a trailing edge downstream of the leading edge along a flow direction {Figure 2 (50)},
the trailing edge extending across the span of the airfoil from the root to the tip {Figure 2 (50)};
a pressure side surface extending between the root and the tip and extending between the leading edge and the trailing edge {Figure 2 (46)};
a suction side surface extending between the root and the tip and extending between the leading edge and the trailing edge {Figure 2 (44)},
the suction side surface opposing the pressure side surface {Figure 2 (44) is opposite of (46)}; and
a thermal barrier coating on the airfoil {Figure 3 (300)},
the thermal barrier coating comprising a base layer and a top coat {Figure 3 (306) and (308)},
Annigeri is silent regarding the thermal barrier coating thickness profiles across the airfoil.  Therefore, Annigeri does not explicitly disclose:
a thermal barrier coating on the pressure side surface and the suction side surface
wherein a thickness of the base layer varies across each of the pressure side surface and the suction side surface with a maximum thickness of the base layer at the leading edge.
Rawlings pertains to thermal barrier coatings on airfoils.  Rawlings teaches:
a thermal barrier coating on the pressure side surface and the suction side surface {Figure 4b has TBC on both surfaces}
wherein a thickness of the thermal barrier coating varies across each of the pressure side surface and the suction side surface with a maximum thickness of the base layer at the leading edge {Figure 4b TBC can been seen to taper towards the trailing edge which results in leading edge and other non-tapered areas to have the greatest thickness; Column 3 lines 1-10}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal barrier coating applied across the airfoil as taught by Rawlings as one of ordinary skill in the art would have to choose a way to apply the TBC across the profile of the airfoil.  Additionally, one of ordinary skill in the art would be motivated to do it in the manner taught by Rawlings as it maintains the surface contour to maintain aerodynamic performance {Rawlings Column 3 lines 1-10}.   
The combination of Annigeri and Rawlings therefore teaches the base layer {Annigeri Figure 3 (306)} varies across each of the pressure side surface and the suction side surface with a maximum thickness of the base layer at the leading edge {Rawlings Figure 4b, Column 3 lines 1-10}.  To clarify, the teachings of Rawlings would cause both base and top layer of Annigeri to taper to zero as discussed in Rawlings therefore teaching the claim limitation above.
Regarding claim 2, the combination of Annigeri and Rawlings further teaches wherein the thickness of the base layer tapers continuously from the leading edge towards the trailing edge across each of the pressure side surface and the suction side surface {Rawlings Figure 4B see the taper of the TBC, Column 3 lines 1-10}
 Note for interpretation of claim 2, it states “towards” and not “to”.  This is interpreted to simply mean there is a continuous taper that occurs from the leading edge towards the trailing edge at some point along the airfoil, and does not require there to be continuous decrease at every position from leading edge to trailing edge. 
Regarding claim 3, the combination of Annigeri and Rawlings teaches claim 1.  Additionally, Annigeri discloses different relative thickness of the two layer TBC in Figure 5 LB/LA, with ranging from 0 to 1.5 (note <1 means the base layer is thicker).  Annigeri discloses that this is a result effective variable that can decrease the overall coating thickness {[0019], [0021], and Figure 5}.
Annigeri is silent regarding the relative thicknesses of the two TBC layers along the profile of the airfoil.  One of ordinary skill in the art would have to choose the relative thickness of the two TBC layers along the profile of the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a base layer at the leading edge have a greater thickness than the top coat at the leading edge.  The disclosed range of LB/LA in Figure 5 ranges from 0 to 1.5 which overlaps the range effectively claimed of 0 to 1.  Additionally, one of ordinary skill in 
Regarding claim 4, the combination of Annigeri and Rawlings teaches claim 1. Annigeri additionally discloses different relative thickness of the two layer TBC in Figure 5 LB/LA, with ranging from 0 to 1.5 (note >1 means the base layer is thinner).  Annigeri discloses that this is a result effective variable that can decrease the overall coating thickness {[0019], [0021], and Figure 5}.
Annigeri is silent regarding the relative thicknesses of the two TBC layers along the profile of the airfoil.  One of ordinary skill in the art would have to choose the relative thickness of the two TBC layers along the profile of the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a base layer at the trailing edge have a thickness less than the top coat at the trailing edge.  The disclosed range of LB/LA in Figure 5 ranges from 0 to 1.5 which overlaps the range effectively claimed of 1 to infinity.  Additionally, one of ordinary skill in the art would be motivated to do so as the relative thickness is a result effective variable that may be routinely optimized as evidenced in Annigeri {[0019], [0021], and Figure 5}.  
Regarding claim 6, the combination of Annigeri and Rawlings teaches wherein the total thickness of the thermal barrier coating is constant along a direction from the leading edge to the trailing edge across a majority of the airfoil on each of the pressure side surface and the suction side surface {Rawlings Figure 4b, Column 3 lines 1-10; the majority of the thickness is constant based on the entirety of the disclosure.  For example see Figure 2 and its discussion}.
Regarding claim 8, Annigeri further discloses comprising a substrate {Figure 3 (304)}, wherein the thermal barrier coating is formed on an exterior surface of the substrate {Figure 3 TBC is formed on (304), [0018]}.
Regarding claim 9, Annigeri further discloses comprising a bond coat formed directly on the exterior surface of the substrate {Figure 3 (302)}, wherein the thermal barrier coating is formed directly on the bond coat {Figure 3 TBC is formed directly on (302)}.
Regarding claim 10, Annigeri further discloses wherein the substrate comprises a metallic material and the thermal barrier coating comprises a ceramic material {[0018]}.
Regarding claim 11, Annigeri discloses:
A turbomachine {[0013]} comprising; 
a compressor {Figure 1 (22)};
a combustor disposed downstream from the compressor {Figure 1 (26)};
 and a turbine disposed downstream from the combustor {Figure 1 (28)},
the turbine comprising a rotor blade and a stator vane {Figure 1 (30) and (32)}, at least one of the rotor blade and the stator vane comprising an airfoil {Figure 2 (40)}.
The remainder of claim 11 is identical to claim 1 and is addressed in the same manner.  The rejection will not be repeated for the sake of brevity and clarity.
Claims 12-14, 16, and 18- 20 are identical to claims 2-4, 6, and 8-10 respectively besides the preamble and are addressed in the same manner.  The rejections will not be repeated for the sake of brevity and clarity.
Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Annigeri in view of Rawlings as applied to claims 1 and 11 above, and further in view of Shim et a. (U.S Pre-Grant Publication 20140272166) hereinafter Shim.
Regarding claim 5, the combination of Annigeri and Rawlings teaches claim 1, but is silent regarding the thermal barrier coating thickness profiles of the two layers across the airfoil.  Annigeri is therefore silent regarding, “wherein there is no top coat at the leading edge”.
Shim pertains to coatings on airfoils of gas turbine engines.  Shim teaches “wherein there is no top coat at the leading edge {Figure 3 base coat (31) is present at leading edge and 
One of ordinary skill in the art would have to choose distributions of thickness of the two TBC layers along the airfoil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a configuration of the two TBC layers of Annigeri in a manner disclosed by Figure 3 of Shim.  One of ordinary skill in the art would be motivated to do so as different configurations of distributions across the airfoil of thicknesses of multiple layered coatings are understood as substitutable configurations of coatings as evidenced by Figures 3-7 of Shim.     
Claim 15 is identical to claims 5 besides the preamble and are addressed in the same manner.  The rejections will not be repeated for the sake of brevity and clarity.  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Annigeri in view of Rawlings as applied to claims 1 and 11 above, and further in view of Papple et a. (U.S Pre-Grant Publication 20160108742) hereinafter Papple.
Regarding claim 7, the combination of Annigeri and Rawlings teaches claim 1, but is silent regarding the thermal barrier coating thickness profiles of the two layers across the airfoil in the spanwise direction.  Annigeri is therefore silent regarding “wherein the thickness of the base layer varies across the span of the airfoil”.
Papple pertains to thermal barrier coatings for blades.  Papple teaches wherein the thickness of the base layer varies across the span of the airfoil {[0024] there is no TBC at the fillet which results in a variation of thickness compared to the rest of the airfoil in the spanwise direction}.  
One of ordinary skill in the art would have to choose distributions of thickness of the two TBC layers along the airfoil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a configuration where there is no TBC 
Claim 17 is identical to claims 7 besides the preamble and are addressed in the same manner.  The rejections will not be repeated for the sake of brevity and clarity.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark et al. (U.S Patent 5,683,226) discloses a blade with different coatings along different portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745